Name: Commission Regulation (EEC) No 618/92 of 11 March 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: political geography;  animal product;  competition;  Europe;  trade
 Date Published: nan

 12. 3. 92 Official Journal of the European Communities No L 67/29 COMMISSION REGULATION (EEC) No 618/92 of 11 March 1992 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in the beef and veal sector (*), as last amended by Regula ­ tion (EEC) No 1628/91 (2), and in particular Article 7 (3) thereof, Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale, exports should not be eligible for the refunds periodically fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 397/92 ( ®) ; whereas the Annex to the said Regulation setting out the entries to be made should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Whereas . Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repack ­ ing (0 provided for repackaging under certain conditions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale in accordance with Regu ­ lation (EEC) No 2539/84 and Regulation (EEC) No 2824/85 ; Article 1 L A sale shall be organized of approximately :  10 000 tonnes of boneless beef held by the interven ­ tion agency of the United Kingdom and bought in between 1 January 1991 and 1 December 1991 . 2. This meat shall be for import into the Republics resulting from the dissolution of the USSR (10). 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. An offer or purchase application shall be valid only if it relates to :  a total minimum quantity of 100 tonnes expressed in product weight,  a lot comprising all the cuts referred to in Annex II in the percentages stated therein and shall contain a single price per tonne expressed in ecus of the lot made up in this fashion. Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 815/91 P) ; Whereas in order to ensure that beef sold is exported to the intended destination, the lodging of a security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; o OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 238, 6. 9. 1984, p. 13. O UJ NO L 170, 30. 6. 1*87, p. 23. o OJ No L 268, 10. 10 . 1985, p. 14. (0 OJ No L 241 , 13 . 9. 1980, p. 5. 0 OJ No L 83, 3. 4. 1991 , p. 6. O OJ No L 55, 1 . 3 . 1988, p. 1 . o OJ No L 44, 20. 2. 1992, p. 1 . (10) See Annex IV. 12. 3. 92No L 67/30 Official Journal of the European Communities Ã Ã Ã ­Ã ±Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Ã §Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ®  [Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 618/92]; Intervention meat  Without refund  [Regulation (EEC) No 618/92]; Viande d'intervention  Sans restitution  [RÃ ¨glement (CEE) n ° 618/92]; Carni d intervento  Senza restituzione  [Regolamento (CEE) n ° 618/92]; Vlees uit interventievoorraden  zonder restitutie  [Verordening (EEG) nr. 618/92]; Carne de intervenÃ §Ã £o  Sem restituiÃ §Ã £o  [Regulamento (CEE) n? 618/92]. 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 18 March 1992. 7. Particulars of the qualities and the places where the products are stored shall be available to interested parties at the addresses given in Annex III. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 500 per 100 kilo ­ grams of boneless beef. Article 4 1 . In respect of meat sold under this Regulation, no export refund shall be granted. In the removal order referred to in Article 3 of Regulation (EEC) No 569/88, the export declaration, and, where appropriate, the T5 control copy shall be entered : 2. With regard to the security provided for in Article 3 (2) compliance with the provisions of paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 5 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : * 123 . Commission Regulation (EEC) No 618/92 of 11 March 1992 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of bone ­ less beef held by certain intervention agencies and intended for export to certain destinations n  Carne de intervenciÃ ³n  Sin restituciÃ ³n  [Reglamento (CEE) n ° 618/92]; (, 23) OJ No L 67, 12. 3. 1992, p. 29.'InterventionskÃ ¸d  Uden restitution  [Forordning (EÃF) nr. 618/92]; Interventionsfleisch  Ohne Erstattung  [Verordnung (EWG) Nr. 618/92]; Article 6 This Regulation shall enter into force on 18 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 205, 3. 8 . 1985, p. 5. 12. 3. 92 Official Journal of the European Communities No L 67/31 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEX I ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mengde (tons) Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã ¿Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne ¿tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada United Kingdom  Boned cuts from : Category C, classes U, R and O 10 000 740 (') (') Precio minimo por cada tonelada de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo II. (') Minimumpris pr. ton produkt efter fordelingen i bilag II. (') Mindestpreis je Tonne des Erzeugnisses gemÃ ¤Ã  der in Anhang II angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± II. (') Minimum price per tonne of products made up according to the percentages referred to in Annex II. (') Prix minimum par tonne de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe II. f) Prezzo minimo per tonnellata di prodotto secondo la ripartizione indicata nell allegato II. (') Minimumprijs per ton produkt volgens de in bijlage II aangegeven verdeling. (') PreÃ §o mÃ ­nimo por tonelada de produto segundo a repartiÃ §Ã £o indicada no anexo II. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DistribuciÃ ³n del lote contemplado en el segundo guiÃ ³n del apartado 5 del artÃ ­culo 1 Fordeling af det i artikel 1 , stk. 5, andet led, omhandlede parti Zusammensetzung der in Artikel 1 Absatz 5 zweiter Gedankenstrich genannten Partie Ã Ã ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã ½Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  5 Ã ´Ã µÃ Ã Ã µÃ Ã · ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · Repartition of the lot meant in die second subparagraph of Article 1 (5) Repartition du lot visÃ © Ã l'article 1 er paragraphe 5 second tiret Composizione della partita di cui all'articolo 1 , paragrafo 5, secondo trattino Verdeling van de in artikel 1 , lid 5, tweede streepje, bedoelde partij RepartiÃ §Ã £o do lote referido no n? 5, segundo travessÃ £o, do artigo 1? Cortes Porcentaje en peso UdskÃ ¦ringer Vagtprocent TeilstÃ ¼cke Gewicbtsanteile Ã ¤Ã µÃ ¼Ã ¬Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ¿Ã Ã Ã  rov Ã ²Ã ¬Ã Ã ¿Ã Ã  Cuts Weight percentage DÃ ©coupes Pourcentage du poids Tagli Percentuale del peso Deelstukken % van bet totaalgewicht Cortes Percentagem do peso Striploins 6 Topsides 9 Silversides 9 Thick flanks 7 Rumps 6 Briskets 6 Forequarter flanks 6 Clod and sticking 9 Thin flanks 9 Foreribs 4 Pony Parts 1 Pony 21 Shin/shanks 7 100 % 12. 3. 92No L 67/32 Official Journal of the European Communities ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of die intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire tel. (0734) 58 36 26 telex 848 302, telefax (0734) 56 67 50 ANNEX IV The Republics resulting from the dissolution of the USSR : Armenia Azerbaijan Belarus Georgia Kazakhstan Kirghizia Moldolva Russia Tajikistan Turkmenistan Ukraine Uzbekistan .